Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1, 2, 4-6, 8-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitta et al. (US Patent Application Publication no. 2013/0032491) in view of Ceres et al. (US Patent Application Publication no. 2016/0347629).
Regarding claim 1, Nitta discloses a cell system for ozonation of water (abstract) comprising, a cathode (2) having a gold surface (paragraph 117) and an anode (1), separated by a polymer membrane (3; paragraphs 124, 128), the anode (1) and cathode (2) each have an array of holes to allow water to flow through to the membrane (paragraphs 97, 106), a house enclosing the cell (8; figure 5-1) and having a cathode housing portion/compartment (10) and an anode housing portion/compartment (9) separated by the membrane (paragraph 106; figure 5-1), the cathode housing portion (10) configured to allow water to flow across the cathode (paragraphs 79, 104, 107) and the anode housing portion (9) configured to allow water to flow across the anode; and input (12) and output (13) ports coupled to the housing to allow water to flow separately through both portions of the house (as shown in figures 5-1 and 5-2; paragraph 104). 
Nitta fails to teach wherein the cathode housing comprises a first inlet and a first outlet through which a first flow path is formed there-between; the anode housing comprising a second inlet and a second outlet through which a second flow path is formed there-between; the first and second input ports and second output ports coupled to the first and second inlets and first and second outlets, respectively; and each housing portion has ridges arranged to direct water flow substantially evenly over the cathode and the anode.  
Ceres discloses an electrolytic apparatus for the production of ozone from water (paragraph 2) comprising an anode housing (4) and a cathode housing (5) separated by a Nafion membrane (1; abstract; paragraphs 43-45; 57; figures 2-3); the cathode housing (5) comprises a first inlet (6) and a first outlet (9) through which a first flow path is formed there-between (paragraphs 52; 57; figures 2-3); the anode housing (4) comprising a second inlet (7) and a second outlet (8) through which a second flow path is formed there-between; first and second input ports (15, 14) and second output ports (5, 4) coupled to the first (6, 7) and second inlets and first and second outlets (9, 8), respectively (as shown in figures 1-3; paragraph 52); and each housing portion has ridges/channels arranged to direct water flow substantially evenly over the cathode and the anode (flow channels separated from one another configured to allow for circulation of the water flow within the chambers; paragraph 2). This configuration achieves high ozone concentrations while maintaining a small electrochemical cell (paragraphs 2, 51).
It would have been obvious to one having ordinary skill in the art at the time of filing to form separate flow paths for each of the cathode and anode housings of Nitta because as taught by Ceres, this configuration achieves high ozone concentrations while maintaining a small electrochemical cell.
Regarding claim 2, the membrane of Nitta is a Nafion membrane (paragraphs 124, 128). 
Regarding claim 4, Nitta discloses wherein the anode can be made of niobium (paragraphs 115, 141).
 	Regarding claim 5, the anode of Nitta is plated on at least one side with a diamond layer (paragraphs 16, 114, 115, 118). 
 	Regarding claim 6, Nitta further teaches wherein the input ports (12) are configured to be coupled to a pump to pump water through the housing and over the cathode and anode (paragraphs 76, 158).
 	Regarding claim 8, Nitta discloses wherein the diamond layer is doped with boron (paragraph 128).
 	Regarding claim 9, the cathode of Nitta is made of stainless steel plated with gold (paragraph 117). 
 	Regarding claim 10, the array of holes (11) of Nitta covers approximately 75 percent of each electrode’s surface area exposed to the fluid, as shown in figure 1 (paragraph 97 – the more is the number of the through-holes, the more is the exposed area of the interface between the anode and the membrane which is the ozone evolving site, giving a preferable effect. The cathode has a plurality of through-holes at the same sites as the anode).
Regarding claim 11, Nitta teaches wherein the anode is composed of a niobium electrode having a textured surface which is coated with a diamond layer (paragraphs 114-115, the anode substrate is made of niobium coated with a layer of diamond or doped diamond).
 	Regarding claim 12, the anode of Nitta is a thin niobium mesh coated with a layer of doped diamond (paragraphs 29, 102, 114-115, the anode substrate is made of niobium coated with a layer of diamond or doped diamond).
 	Regarding claim 13, the housing of Nitta maintains alignment between the anode and the cathode, as shown in figure 5-1. 
 	Regarding claim 14, Nitta further comprises an integrated spectral photometer including a bubble trap to measure ozone concentration (paragraphs 149-150).
	Regarding claim 15, Ceres discloses wherein said ridges/channels are formed in an inner surface of the cathode housing portion (5) to redirect water flow through the first flow path from the first inlet (6) to the first outlet (9) so that water passes substantially evenly across the cathode (2; as shown in figures 2-3) and said ridges/channels are formed in an inner surface of the anode housing portion (4) to redirect water flow through the second flow path from the second inlet (7) to the second outlet (8) so that water passes substantially evenly across the anode (3), and so that said first and second flow paths are separate (as shown in figures 2-3).
	Regarding claim 16, Nitta discloses the use of pure water (paragraphs 69, 109). Ceres also teaches the use of ultrapure water (paragraph 54).
	Regarding claim 18, the first and second fluid flow paths of Ceres are substantially parallel to surfaces of the cathode (2) and the anode (3), respectively (as shown in figures 2-3)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta and Ceres as applied to claim 2 above, and further in view of Iltsenko et al. (US Patent no. 8,298,383.
Regarding claim 3, Nitta discloses all the features discussed above but fails to teach a first O-ring between the cathode housing portion and the cathode in a groove in the cathode housing portion, and a second O-ring between the anode housing portion and the anode in a groove in the anode housing portion. 
Iltsenko teaches an electrolytic cell comprising a gasket ring (20) between the housing and the cathode (3; figure 1; col. 2, lines 36-47), and a second gasket ring (10) between the housing and the anode (1; figure 1; col. 2, lines 36-47). The cathode housing portion of Iltsenko further comprises a groove for receiving the first O-ring (20) and the anode housing portion further comprises a groove for receiving the second O-ring (10; figure 1) in order to effectively seal the electrode chambers in the electrolytic cell (col. 5, lines 4-9). One having ordinary skill in the art at the time of filing would have found it obvious to add O-rings between the housing and the electrodes of the modified Nitta, as taught by Iltsenko in order to effectively seal the electrode chambers in the electrolytic cell.
Claim(s) 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Ceres as applied to claims 1 and 10 above, and further in view of Fryda et al. (US Patent Application Publication no. 2018/0099881).
Regarding claims 17, 19, the modified Nitta teaches all the features discussed above but fails to disclose wherein each of the holes in the array of holes has a chamfered edge, wherein said array of holes is in a hexagonal pattern.
Fryda discloses an electrochemical cell for treatment of liquids, i.e. water, comprising electrodes having a plurality of holes arranged in hexagonal patterns, among other arrangements, wherein at least some (or all) edges of the holes have chamfers. In this way, the flow characteristics of the water flowing through the electrolysis cell can be affected and optimized as desired (paragraphs 17, 22). It would have been obvious to one having ordinary skill in the art at the time of filing to use electrodes having holes with chamfered edges and arranged in a hexagonal pattern in the device of the modified Nitta because as taught by Fryda, in this way, the flow characteristics of the water flowing through the electrolysis cell can be affected and optimized as desired.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6 and 8-14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that Nitta fails to teach wherein the cathode housing comprises a first inlet and a first outlet through which a first flow path is formed there-between; the anode housing comprising a second inlet and a second outlet through which a second flow path is formed there-between; the first and second input ports and second output ports coupled to the first and second inlets and first and second outlets, respectively, as amended. Therefore, after further search and consideration, a new ground of rejection has been presented in view of Ceres et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794